Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster (US 4,254,809).  Schuster discloses a reduced ring grooved rivet comprising: a pin (20) having a head (22), a body (23) and a plurality of sets of ring grooves being equidistantly (at 28) arranged on the body.  The set of rings are disclosed to be tapering (at 30) which results in any two adjacent ring grooves forming a set including a first and a second groove where the second groove has a bottom with a smaller diameter than a first groove bottom and any other two adjacent grooves reads as another set.  And similar to the grooves the peaks likewise would form sets with one of the peaks being a smaller diameter.  Wherein, the any of the sets would be capable of a breaking part.  Schuster further disclose a collar (35) made of a softer material than the pin and including an engagement region with a ring shaped recessed (41) and wherein the engagement region is capable of engagement with the ring grooves.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster as applied to claims 1, 2, 6 and 7 above, and further in view of Mercer (US 7,891,924).  Schuster does not disclose the collar having a plurality of recessed portions on an inner wall.  Mercer discloses a reduced ring groove rivet including a collar (Figs. 9A, 9B) wherein an inner wall of the collar incudes plural recesses (414, 420).  At the time the invention was made it would have been obvious for one of ordinary skill in the art to provide the inner wall of the collar with plural recesses as disclosed in Mercer in order to optimize the engagement with the pin.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster.  Schuster does not disclose the material of the pin and collar to be an austenitic stainless steel.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the pin and collar out of an austenitic stainless steel because the austenitic stainless is a known material and the selection of the material would have been obvious as an optimization for any particular use.


Response to Remarks
The rejection under 112(b) has been withdrawn as a result of the amendment.

After considering applicant’s remarks, the prior art rejections have been maintained unchanged.
Applicant argues Schuster does not disclose “[a] diameter of the second groove bottom is smaller than a diameter of the first groove bottom”.  In response, the examiner disagrees because Schuster discloses the pin tapering towards the head (shown at 30) thus each successive groove bottom will have a smaller diameter in the direction of the head.  So, if any one groove bottom is read as the first groove bottom and the adjacent groove bottom in the direction of the head is read as the second groove bottom the diameter of the second groove bottom is smaller than the first groove bottom.  See annotated Fig. 1 of Shuster shown below.

       
    PNG
    media_image1.png
    321
    696
    media_image1.png
    Greyscale


Applicant further argues that objects of the present invention are different from those of Schuster and Schuster would not solve the same problems of the present invention.  In response, the rejection is under 102 where all that is required is that Schuster anticipate the claims.  While the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Allowable Subject Matter
The present invention includes allowable subject matter in that the present invention discloses each of the plurality of sets of ring grooves to be the same.  In other words, each of the plurality of sets has the same first groove bottom diameter and second groove bottom diameter.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677